department of the treasury nvennat revenveserce e tax_exempt_and_government_entities_division ‘jul uniform issue list se terra tz legend taxpayer a ira x amount account x financial_institution a broker a ira y date date date employee a form a page dear re this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by additional correspondence submitted on date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a age represents that she received a distribution of amount from ira x on date taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to incomplete advice and instruction given to taxpayer a by financial_institution a taxpayer a also represents that amount has not been used for any other purpose taxpayer a represents that she established ira x at financial_institution a in in order to receive the personal financial advice and assistance of broker a who was employed by financial_institution a among broker a’s customary procedures with respect to total distributions from a terminated ira was to have a check for the proceeds made payable to another ira to ensure that the funds are deposited directly therein and to avoid an inadvertent violation of the 60-day rollover requirement in early due to the downturn in the economy the value of the investments in ira x lost significant value as such taxpayer x directed financial_institution a to close ira x in its entirety employee a who is employed by financial_institution a as broker a’s assistant did not follow broker a’s customary procedures and completed form a and forwarded it to taxpayer a for signature form a directed that ira x be liquidated and that a check for the proceeds thereof be sent to taxpayer a taxpayer a signed form a and returned it to employee a for processing on date financial_institution a issued a check to taxpayer a for amount on date taxpayer a deposited amount in account x a non-ira account unbeknownst to taxpayer a broker a was away from financial_institution a during this period prior to date he returned to financial_institution a on date at which time his employment was terminated due to his termination he was contractually required to cease all communications with his now former clients therefore broker a was unable to provide the advice which taxpayer a had expected from him and form a as prepared by employee a did not request that the check for the proceeds be made payable to ira y in a copy of an e-mail from broker a that was submitted with this ruling_request broker a confirms the foregoing taxpayer a became aware that amount was not timely rolled over to an ira account in march when during the preparation of her tax_return for her accountant ek ke page 20114203i1 identified the taxable_distribution reported on form 1099-r on date she withdrew amount from account a and wired amount to ira y based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including mes casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to incomplete advice and instruction given to taxpayer a by financial_institution a because of the termination of employment of broker a upon whom she was relying for financial advice and assistance therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to id at sincerely yours denazep aecthesh - ittlejohn manager donzell employee_plans technical group ek ke ok page enclosures deleted copy of ruling letter notice of intention to disclose cc kk ok
